DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to applicant’s reply filed on 02/12/2021.  Claim 1 is pending.
Drawings
The drawings were received on 02/12/2021.  These drawings are acceptable.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 15 states, “…mounted through said near end opening…”  It is unclear what element is mounted through the near end opening.  The Examiner recommends amending line 15 to recite: “…a threaded bolt, mounted through said near end opening,” for clarity.  For Examination purposes, the claim will be interpreted as best understood by the Examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Applicant’s admitted Prior Art (herein referred to as “P.A.”) in view of VanDenberg (U.S. Pat. 4991868), and further in view of McLeland et al. (U.S. Pat. 3683453).
Regarding claim 1, P.A. discloses, a steering stabilizer mounting assembly comprising: a stabilizer bracket 22, the stabilizer bracket 22 comprising a flat plate having a midpoint, a near end 26, and a distal end 25, the stabilizer bracket 22 having an opening through the near end 26 (as seen in Fig. 3 below), there being a stanchion 10 unitarily surmounted at the midpoint on a top surface (i.e. with respect to the width of the stabilizer bracket 22, as shown in Fig. 3 of the instant application), the stanchion 10 having a through hole in a distal end (as seen in Fig. 3 below); and a bracket shim (as seen in Fig. 3 below), the bracket shim having a washer configuration; and mounted through the near end opening 26, a threaded bolt 27.
	With regards to claim 1, P.A. is discussed above, and discloses the stabilizer bracket 22, having the distal end 25 and bracket shim, as shown in Fig. 3 above.  However, P.A. fails to teach a notch that goes through the distal end 25 of the bracket 22 and a notch that goes 30, the bracket 30 comprising a flat plate (at 32) having a midpoint, a near end, and a distal end (as shown in Fig. 2 below), a bracket shim 56, the bracket shim 56 having a washer configuration with a second open notch 61 in the washer 15configuration, there being fixedly surmounted on an upper surface of the washer configuration, a plug 60 for an opening 62 in the second open notch 61, creating a closed opening to the second notch 61.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the P.A. stabilizer bracket’s distal end 25 and bracket shim, with complementary slots, in order to provide a structural connection that eliminates all threaded manually releasable fasteners, and serves to initially align and subsequently adjust the alignment of the axle relative to the frame of the vehicle, as taught to be desirable by VanDenberg (see discussion in col. 2, lines 58-63).
Regarding claim 1, P.A. is discussed above, and discloses the stabilizer bracket as claimed, but fails to explicitly teach an independent hollow tubular housing surrounding the threaded bolt 27, where the independent hollow tubular housing contains a fixedly attached washer or a threaded nut on the threaded bolt 27 affixed perpendicular to the stabilizer bracket 22.  McLeland teaches a threaded bolt 47, which is received by a tubular housing 41, having a washer 43.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Applicant’s prior art with the tubular housing surrounding the threaded bolt, as taught by McLeland, in order to provide a nonrotatable .

    PNG
    media_image1.png
    622
    763
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    492
    569
    media_image2.png
    Greyscale


Response to Arguments
Applicant's arguments filed 02/12/2021 have been fully considered but they are not persuasive.
With regards to the Applicant’s argument that, “…the device of the instant invention has the capability of rotating 360° around the near end bolt…” the Examiner submits the following.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the ability to rotate 360° around the near end bolt) are not recited in the rejected claim(s).  Although the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the slots of the prior art have a different purpose, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the P.A. stabilizer bracket’s distal end and bracket shim with complementary slots, in order to provide a structural connection that eliminates all threaded manually releasable fasteners, and serves to initially align and subsequently adjust the alignment of the axle relative to the frame of the vehicle, as taught to be desirable by VanDenberg (see discussion in col. 2, lines 58-63 of VanDenberg).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Pub. 20210146856 teaches a fastening system, comprising a threaded bolt for securing one element to another, and further comprising a tubular housing. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832.  The examiner can normally be reached on M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        3-May-21

/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632